Wyly, J.
The first question to determine in this case is the exception to the capacity oí the judge of the Eighteenth Judicial District to-, hold court iu the parish of Red River and to try this cause.
The act of the twenty-seventh of February, 187], establishing the jurisdiction of the Eighteenth District Court, includes in the district the parish of Red River. This parish was not created till the second day of March, 1871, and the law creating it declares that “ said' parish shall form part of the Eleventh Judicial District.”
This is the law applicable to the case, and whatever is in the previous-statute of the twenty-seventh of February, 1871, contradictory therewith, must be considered repealed.
It is therefore ordered that the judgment appealed from be annulled, and it is ordered that this case be dismissed, with costs.
Rehearing refused.